Title: John Adams to Isaac Smith Sr., 19 April 1778
From: Adams, John
To: Smith, Isaac Sr.



Sir
Passi April 19. 1778

This Letter will be delivered you, by two Gentlemen who are returning to America, Sir James Jay of New York, a Brother of The Hon. John Jay, once a Member of Congress, now Chief Justice of that state. The other is Mr. Digges a Gentleman from South Carolina.
These Gentlemen will be able to give you, a particular Account of all the News. I should be obliged to you if you would introduce Dr. Cooper to them, and such other Gentlemen as wish to know the state of Things in France and England.
The American Cause stands very high in Europe, at present: And it is the prevailing Opinion, that even Great Britain herself, will acknowledge our Independence, as soon as she shall see that We are inflexibly determined to support it, which no doubt, she will be convinced off, by the Reception which will be given to her Commissioners.
As to France—I must confess, that the Friendship prevailing here for America, is more universal and more cordial, than I expected to find it.

And the Reception, I have met with, in every Part of the Kingdom that I have seen, has been much more distinguished than I ever foresaw.
There is Intelligence of great Importance to America, which I am not at Liberty to put in Writing, but which perhaps may come to your Knowledge before this shall reach you.

My Duty and Love to my Dear Aunt, and my Cousins, and believe me to be, with great Esteem Yours,
John Adams


My little son, sends his Duty. He is very well, and in a good school.

